DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on March 16, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed December 16, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et. al. US 2010/0209588. 
Regarding claim 1, Loh teaches a multilayer edible product comprising a first layer having a water activity from about 0.5 or lower or 0.4 or less [0038] and therefore encompasses the presently claimed range of from 0.20 to 0.40. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The first layer comprises a homogenous mixture of crumb particulates (as stated in the filed specification [0015], “As used herein, the term "crumb particulates" means fragments of a grain-based carbohydrate element”) such as hydrophilic powders including edible dry powders derived from cereals and wheat flour [0043, 0045] and at least 20 wt% of high melting fats [0016-18, 0040, 0044] and mitigates moisture from the second layer to the first layer [0039]. It is noted that claimed “high-melting fats” such as coconut oil, anhydrous milk fat, palm oil, etc. are stated as low-melting fats by Loh. 
Loh further teaches wherein a second layer directly adjacent and in contact with the first layer having a water activity greater than 0.75 [0039].
Regarding claims 2, 7, claim 1 is applied as stated above. Loh teaches wherein the first layer comprises a homogenous mixture of crumb particulates (hydrophilic powder [0043, 0045]), a compound coating (as stated in the filed specification “As used herein, the term "compound coating" may be used broadly to refer to any suitable agent that provides the first layer 110 with additional flavoring”) [Table 1 shows high melting lipids and optional ingredients, herein considered “compound coatings”], and a fat source [0017, 0042-0045].
Regarding claim 3, claim 2 is applied as stated above. Loh teaches wherein the first layer comprises from about 30-70wt% of the crumb particulates (hydrophilic powder) [0017], from about 0-18% of compound coating (Table 1 shows 0.5-8% high melting lipids and 0-10% optional ingredients, herein considered “compound coatings”), and for 30-70% lipids [0017, Table 1]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 4, 9, claim 2 is applied as stated above. Loh discloses one or more of palm kernel oil, coconut oil, cocoa butter, etc. [0044].
Regarding claim 5, claim 2 is applied as stated above. As Loh teaches hydrophilic powders including edible dry powders derived from cereals and wheat flour [0043, 0045], the powders of Loh are “crumb particulates comprising fragments of one or more grain-based carbohydrate elements”, as required by the present invention.
Regarding claim 8, claim 7 is applied as stated above. Loh teaches whey [0033], lecithin [0058], and salt [0043].
Regarding claim 10, claim 7 is applied as stated above. Loh teaches the filling (first layer) to comprise from 50-70% high melting fat (stated as low melting fat) and from 20-30% of hydrophilic powder. It is noted that Loh does not expressly recite the components as a “compound coating”, however, regardless of label, all of the claimed components are present in the first layer (filling) of Loh.
Regarding claim 21, claim 1 is applied as stated above. Loh teaches wherein the powder (crumb particles) are milled to reduce about 90 volume percent of the particles to a size less than about 20 microns [0026].

Claim(s) 6, 16-18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et. al. US 2010/0209588 in view of Couttenye et al. US 9,351,501.
Regarding claim 6, Loh is applied to claim 1 as stated above. Loh teaches the product comprises crumb particulates and also states other low-water activity edible products such as nuts and dried fruits and vegetables can be added to the filling [0045] but Loh does not expressly disclose wherein the crumb particulates comprise breadcrumbs, cake crumbs, cookie crumbs, and crackers. However, the use of specific crumb particulates would have been dependent on the desired taste and organoleptic properties of the food product and would have been easily determined by one of ordinary skill in the art. 
Moreover, Couttenye teaches the use of “suitable particles” in low- water activity fillings (col. 5, line 10-20) and states, “[i]t is believed that the presence of particulates dispersed in the lipid system may provide the unique and desirable characteristics of fillings in some embodiments of the present invention, such as the heat tolerance, rheology control, and texture. For example, fillings which are not heat tolerant may degrade or decompose during heating, resulting in a separation of the fat in the filling from the other filling components, and/or substantial migration of the oil from the filling to, for example, an adjacent casing, dough component or the like. By combining the lipids of the present invention with particulates and allowing lipids to absorb on the particulates, it is believed that the fillings are able to maintain the mixture of fat within the filling with no or substantially no separation of the fat or substantial migration of the fat from the filling at temperatures up to about 200° F. While the fillings of the present invention are heat tolerant, the rheology of the filling may change after heating. Before heating, the filling may have viscosity that is suitable for the filling to be pumped or extruded.” (col. 7, lines 33-50).
Thus, given the teaching of Couttenye, it would have been obvious for one to include any suitable filling to the low-water activity filling of Loh, to include breadcrumbs, etc., for the purpose of improving organoleptic properties, heat tolerance, and rheology control. 
With respect to claims 16-18, as set forth in the rejection of claims 1, 3, 4, 6, and 9, the invention Loh in view of Couttenye disclose the presently claimed first food layer. 
Regarding claim 20, claim 16 is addressed above. Loh teaches the filling as shelf-stable (not baked) and bake-stable [0039]. 
Regarding claim 22, claim 16 is addressed above. Loh teaches wherein the powder (crumb particles) are milled to reduce about 90 volume percent of the particles to a size less than about 20 microns [0026].

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et. al. US 2010/0209588 in view Rabault et al. US 2017/0258106.
Regarding claims 11-14, Loh is applied to claim 1 as stated above. Loh teaches the second layer as dough envelops [0039] and specifically teaches biscuits [0015]; however, Loh does not expressly disclose the composition. 
Rabault teaches a multilayer edible product comprising a filling and biscuit dough and teaches “classical sandwich biscuits” as comprising “wheat flour, wholegrain wheat flour, sucrose, rapeseed oil, whole and skimmed milk powder, glucose syrup, salt, flavouring agents, soy lecithin, baking powder and a suitable amount of water for workability of the sheeting process.” [0231]. Thus, the composition comprises gelled substances (whole milk), a flavoring component (salt), and thickening agent (flour). 
One would have been motivated to use the dough components set forth in Rabault in the dough composition of Loh, since said ingredients are well-known and commonly used in dough recipes. Furthermore, it would have been well within the skill level of one of ordinary skill to optimize amounts of each ingredient need to produce the desired dough product. 
 Response to Arguments
Applicant’s arguments filed March 16, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792